DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the application filed on 06/12/2020.  Examiner acknowledged that claim 3 are canceled; claim 4 is amended; claim 8 is new.  Currently, claims 1-2, 4-8 are pending.
The information disclosure statement (IDS) submitted on 06/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
		Claim Objections
Claims 1 and 6-7 are objected to because of the following informalities:  
Claim 1 ln8, “the seat” lacks antecedent basis.
Claim 6 ln8, “the seat” lacks antecedent basis.
Claim 7 ln8, “the seat” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves”.)
Allowable Subject Matter
Claims 1-2, 4-6 and 8 would be allowable if rewritten to overcome the objections above.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of the claims are in the inclusion of the limitations:
“…a rotation angle detection unit configured to detect a rotation angle of the seat, wherein if the automatic driving is being performed, the adjusting unit adjusts the illuminance of the interior light based on the rotation angle detected by the rotation angle detection unit.” and combination thereof in the claim(s), i.e., claim 1, (claims 2, 4-5 and 8 are allowed as being dependent on claim 1).
“…a step of detecting a rotation angle of the seat, wherein in the step of reducing the illuminance of the interior light, if the automatic driving is being performed, the illuminance of the interior light is adjusted based on the detected rotation angle.” and combination thereof in the claim(s), i.e., claim 6 which is not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Henry Luong/Primary Examiner, Art Unit 2844